     Case 1:20-cv-01783-AWI-SKO Document 19 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE A. MELENDEZ,                                  No. 1:20-cv-01783-AWI-SKO (HC)
12                        Petitioner,
13             v.                                        ORDER DENYING MOTION FOR
                                                         STATUS CONFERENCE
14    UNITED STATES OF AMERICA,
                                                         (Doc. 18)
15                        Respondent.
16

17            Petitioner is a federal prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2241. On January 20, 2021, the District Court dismissed

19   the petition and closed the case in its entirety. (Doc. 16.) On March 8, 2021, Petitioner filed a

20   motion requesting a status conference hearing in this matter. (Doc. 18.) Petitioner is advised that

21   this case is closed; therefore, no further motions will be entertained. Accordingly, Petitioner’s

22   motion for status conference hearing is DENIED as moot.

23
     IT IS SO ORDERED.
24

25   Dated:     March 10, 2021                                       /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         1
